Citation Nr: 0711471	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-17-588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to increased ratings for low back disability 
currently assigned staged ratings of 10 percent from August 
8, 1992 to June 29, 1998, 20 percent from June 29, 1998 to 
May 20, 2002 and 40 percent from May 20, 2002.
 
2.  Entitlement to a rating in excess of 10 percent for 
bilateral tinnitus, to include based on assignment of a 
separate compensable rating for each ear.


REPRESENTATION

Appellant represented by:	Clayte N. Binion, Esq.


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1991 to August 1992.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2002 rating decision that granted service connection for low 
back disability, assigning a 0 percent rating from August 8, 
1992 and a 20 percent rating from May 20, 2002 and from a 
March 2006 decision that denied a rating in excess of 10 
percent for bilateral tinnitus.  A May 2004 rating decision 
increased the ratings for low back disability to 10 percent 
from August 8, 1992, 20 percent from June 29, 1998 and 40 
percent from May 20, 2002.      

The matters of entitlement to a rating in excess of 20 
percent for low back disability from June 29, 1998 to May 20, 
2002 and to a rating in excess of  40 percent for low back 
disability from May 20, 2002 are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if any action is required on his 
part.  


FINDINGS OF FACT

1.  Prior to June 29, 1998  the veteran's low back disability 
was manifested by no more than lumbosacral strain with 
characteristic pain on motion; moderate limitation of motion, 
moderate disc disease with recurring attacks, or muscle spasm 
on extreme forward bending with loss of lateral spine motion, 
unilateral, in standing position were not shown.

2.  The veteran's tinnitus is perceived bilaterally.

3.  The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is perceived in one 
ear or both ears; factors warranting extraschedular 
consideration are not shown.



CONCLUSIONS OF LAW

1.  Prior to June 29, 1998 a rating in excess of 10 percent 
was not warranted for the veteran's service connected low 
back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
(Codes) 5292, 5293, 5295 (as in effect prior to September 23, 
2002).  

2.  The veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.87, (Code) 6260 
(2002); 38 C.F.R. §§ 4.1, 4.87, Code 6260 (2006 ); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Regarding the claim pertaining TO low back disability, the 
veteran has been adequately advised of VA's duties to notify 
and assist.  After service connection was granted and the 
veteran expressed disagreement with the October 2002 and May 
2004 rating decisions, he was provided notice regarding the 
downstream issue of an increased initial rating by the April 
2005 statement of the case (SOC).  This SOC notified the 
veteran of applicable rating criteria and of the rationale 
for the ratings assigned.  The case was then subsequently 
readjudicated by supplemental SOCs from September and October 
2006.  While the veteran was not provided with a specific 
notice letter regarding disability ratings and effective 
dates prior to the rating decision on appeal, the purpose of 
this notice was fulfilled when service connection was granted 
and an initial disability rating and effective date were 
assigned; thus, any technical notice deficiency (including in 
timing) earlier in the process was not prejudicial to the 
veteran.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006).  

The veteran has had ample opportunity to respond/supplement 
the record.  He is represented by an attorney who presumably 
has knowledge of the applicable rating criteria and the type 
of evidence necessary to substantiate the assignment of 
higher ratings.  (Regarding adjudicatory actions, the 
attorney correctly asserted that in the September 2006 SSOC, 
the RO failed to apply the old criteria for rating disability 
of spine throughout the entire appeal period.  However, this 
error only relates to the rating period encompassed by the 
Remand).  Neither the attorney nor the veteran has alleged 
that notice in this case was insufficient.  Consequently, any 
technical deficiency in complying with the overall notice 
requirements was not prejudicial to the veteran (See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004)) and providing 
further notice regarding the matter of the  rating from 
August 8, 1992 to June 29, 1998 would serve no useful 
purpose.  

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  The veteran was afforded 
medical evaluations of his low back.  Neither he nor his 
attorney has identified any additional evidence pertinent to 
the matter of the rating for low back disability prior to 
June 29, 1998.  VA's assistance obligations are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.
Regarding tinnitus, the critical facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  Because no 
reasonable possibility exists that further notice or 
assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).
 
II.  Factual Background

On December 1992 VA low back examination the veteran reported 
that in service he had developed stabbing pain in the lower 
back that radiated down into his legs and occurred when he 
lifted anything or arose from a chair.  Physical examination 
showed normal lumbar curvature, complete range of motion in 
all planes, no sensory deficits and intact reflexes.  
Straight leg raising caused mild back discomfort at 90 
degrees.  The examiner noted that low back pain with leg pain 
was claimed but that the physical examination was normal.  

A March 1993 VA X-ray showed mild scoliosis of the mid-dorsal 
spine, convexed toward the right.  

On March 1993 VA audiological evaluation, the veteran 
complained of constant bilateral tinnitus.  A May 1993 rating 
decision granted service connection for tinnitus, rated 
noncompensable.  An April 2002 rating decision increased the 
rating to 10 percent.  In February 2006, the veteran's 
attorney filed a claim for increase, requesting a separate 10 
percent rating for each ear.   

At an October 1993 hearing at the RO the veteran reported 
that his low back pain was so bad that he had trouble 
sleeping at night and had to take Doan's pills every 3 days.  
He also had twinges when the back would tighten up into the 
shoulders and pain would go down to his legs.  He experienced 
pain daily, and had one incident when the pain became so 
severe that he fell to the ground with numb hands, feet and 
legs.  This loss of sensation continued to bother him after 
the fall.  
An August 2006 VA examination noted that a 1997 MRI showed a 
bulging disc at L3-L4.   

III.  Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As the claim for increase is an appeal from the initial 
rating assigned, the possibility of staged ratings should be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that for the time frame addressed by 
the current decision on the merits, staged rating(s) other 
than the one already assigned are not warranted. 

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Rating in excess of 10 percent for low back disability prior 
to June 29, 1998

The criteria for rating disabilities of the spine were 
revised, effective September 23, 2002 and September 26, 2003, 
respectively.  However, given that the rating period now 
under consideration (on the merits) ends in 1998, these 
revisions do not apply.  The applicability of the revisions 
to the more recent rating periods involved in this appeal 
will be addressed in the remand below. 

The 10 percent rating assigned is under Code 5295 (for 
lumbosacral strain), which provides a 10 percent rating where 
there is characteristic pain on motion.  A 20 percent rating 
is available for lumbosacral strain where there is muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in standing position.  A 40 percent 
rating is available for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71, as in effect prior to September 23, 2002.

Alternative rating criteria are available under Code 5292 for 
limitation of motion of the lumbar spine and Code 5293 for 
intervertebral disc syndrome.  Under Code 5292, a 20 percent 
rating is available for moderate limitation of lumbar motion 
and a 40 percent rating is warranted for severe limitation of 
lumbar motion.  Under Code 5293, a 20 percent rating is 
available for moderate disc disease with recurring attacks; a 
40 percent rating is available for severe disc disease, with 
recurring attacks and intermittent relief; and a 60 percent 
rating is available for pronounced disease, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71, prior to September 23, 2002.  

The evidence of record does not establish that the veteran is 
entitled to a rating in excess of 10 percent under any of the 
above codes prior to June 29, 1998.  Notably, the only 
objective findings of record during this time frame consist 
of the December 1992 finding that straight leg raising caused 
mild back discomfort at 90 degrees, the March 1993 VA X-ray 
showing mild scoliosis of the mid-dorsal spine, and the 
apparent 1997 MRI bulging disc finding.  Muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral in standing position are not objectively shown, 
precluding a rating in excess of 10 percent under Code 5295.  
As the December 1992 VA examination found normal motion and 
there are no findings of record to the contrary, more than 
mild limitation of motion is not objectively shown, 
precluding a rating in excess of 10 percent under Code 5292,.  
Moderate disc disease with recurring attacks is also not 
objectively shown. While there was the apparent 1997 bulging 
disc finding, there is no objective evidence of symptoms 
associated with this MRI finding that would warrant a rating 
in excess of 10 percent.  Notably, prior to June 29, 1998, 
the record contains no documentation that the veteran 
received any medical treatment for low back complaints.  
Consequently, there is no basis for finding that the veteran 
suffered from any more than the very slight low back symptoms 
objectively found on December 1992 VA examination.   

At his October 1993 hearing the veteran did report one attack 
of low back disability which caused apparent muscle spasms 
with severe pain and loss of sensation.  However, the 
veteran's report is not competent evidence of the severity of 
his disability.  (See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992): "Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required").  The Board acknowledges that the veteran has 
reported that he was unable to obtain medical treatment for 
this alleged attack due to financial considerations.  
However, this factor does not change the requirement that the 
Board weigh only the competent evidence of record

Other potentially applicable codes for rating low back 
disability were considered; however, given that neither 
ankylosis nor vertebral fracture is shown, these codes do not 
apply.  See 38 U.S.C.A. § 4.71, Codes 5285, 5286 and 5289.  
 
Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  While the December 1992 VA examination did 
show slight functional limitation due to pain on straight leg 
raising, such limitation is adequately accounted for by the 
current 10 percent rating for slight disability.

Given that a rating in excess of 10 percent is not warranted 
under any of the available criteria, the preponderance of the 
evidence is against this claim and it must be denied. 

Rating in excess of 10 percent for tinnitus

Tinnitus is evaluated under Code 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for recurrent tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, Code 6260, Note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Code 6260 required that VA 
assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that could 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

In June 2006, the Federal Circuit reversed the Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Code 6260 as authorizing only a single 10-
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  As a consequence of that holding, on July 10, 2006, 
the Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under Code 
6260, regardless of whether the tinnitus is perceived as 
unilateral or bilateral.

In view of the foregoing, the Board concludes that the 
version of Code 6260 in effect prior to June 2003 prohibits a 
scheduler rating in excess of a single 10-percent for 
tinnitus.  As the revised Code 6260 also prohibits such a 
rating, the veteran's appeal must be denied under both the 
former and the revised versions of the regulation.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

A rating in excess of 10 percent for low back disability 
prior to June 29, 1998 is denied.  

A rating in excess of 10 percent for tinnitus to include 
based on assignment of a separate compensable rating for each 
ear, is denied.




REMAND

In a November 27, 2001 letter, Dr. R indicated that she had 
treated the veteran for low back pain from June 1998 to July 
2001.  She also indicated that since his initial visit, the 
veteran had been evaluated and treated by a chiropractor and 
neurologist, along with her own treatment.  In addition, 
earlier progress notes by Dr. R from March 2000 and July 2001 
show that the veteran reported that the chiropractor thought 
there was neurological damage to the low back and that the 
neurologist had done EMG testing and had recommended that the 
veteran see a rheumatologist.  Treatment records from the 
chiropractor and neurologist are not of record and there is 
no indication that the RO attempted to obtain them.  As these 
records could contain information pertinent to whether the 
low back disability merited an increased rating since June 
1998, they must be secured.  The veteran is advised that 
ultimately it is his responsibility to ensure that pertinent 
private treatment records are received.  

In a September 2006 memorandum the veteran's attorney 
indicated that it was the veteran's position that his lower 
extremity pain is caused by his service connected 
degenerative disc disease.  The attorney then indicated that 
he believed that the 40 percent rating assigned (from May 
2002) was based solely upon the orthopedic symptoms of the 
veteran's disability and did not account for the neurological 
deficits resulting from his bulging disc (i.e. alleged 
sciatic nerve damage).  While the VA examinations of record 
have not produced any findings which would warrant a separate 
rating for neurologic impairment, the Board notes that the 
record does not contain a specific evaluation by a 
neurologist.  As degenerative disc disease can result in, and 
be rated based on, neurological impairment, and as the 
veteran has specifically complained of symptoms that could be 
consistent with neurological impairment (i.e. pain radiating 
into the legs), the Board finds that a neurological 
evaluation is necessary prior to any determination as to 
whether a separate rating for neurologic impairment is 
warranted.      

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide sufficient identifying 
information (i.e. the individual 
practitioner names, clinic or facility 
names and locations) for the chiropractor 
and neurologist who provided treatment 
for his low back between June 1998 and 
May 2002.  The RO should then secure 
complete records of all such treatment.  
If the records are not received, the 
veteran should be so notified; advised 
that ultimately it is his responsibility 
to ensure that the records are received; 
and advised that under 38 C.F.R. § 3.158 
his claim may be considered abandoned if 
the records are not received or if he 
otherwise fails to cooperate with the 
RO's efforts.  The RO should also secure 
updated records of treatment the veteran 
has received for his service connected 
low back disability, i.e., complete 
reports of any treatment he has received 
since August 2006.  

2.  The RO should then arrange for the 
veteran to be examined by a Neurologist 
to determine whether he has any 
neurological impairment associated with 
his degenerative disc disease.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Any indicated tests or 
studied should be completed.  The 
examiner should specifically note whether 
the veteran has neurological impairment 
associated with his service connected low 
back disability and, if so, describe such 
impairment in detail.  The examiner must 
explain the rationale for all opinions 
given. 

3.  The RO should then readjudicate the 
claim for increased staged rating for low 
back disability.  The RO should ensure 
that the prior and revised criteria for 
rating disabilities of the spine are 
properly applied (as they favor the 
veteran), i.e., the prior criteria 
throughout the entire appeal period, and 
the revised criteria from their effective 
dates (i.e. September 23, 2002 and 
September 26, 2003).   If the claim is 
not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate SSOC and give the veteran and 
his attorney the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is 
required of the appellant until he is 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


